DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: The phrase “cleaning liquid containing no eluate from the fabric to the fabric”, seems to inconsistently defined in paragraph [0024].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1, it is unclear what “no eluate” is meant to convey.  In paragraph [0024] as originally filled, eluate is disclosed “as ‘eluate from a fabric’ is a colorant, a solvent, a preservative, or a surfactant contained in an aqueous ink discharged onto a fabric, and is an unnecessary substance that remains without being adhered to a fabric. Thus, ‘cleaning liquid containing no eluate from the fabric’ means excluding cleaning liquid stored in the cleaning tank.”  In one instance, it seems to convey a cleaning liquid that does not have a colorant, a solvent, a preservative or a surfactant. However, later in the paragraph, suggests that “no eluate” relates to cleaning liquid stored in the cleaning tank as opposed to the cleaning liquid itself.  Furthermore, the phrase applying a cleaning liquid containing no eluate from the fabric to the fabric, is unclear.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a coating device and a removing device in claim 1.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2006/0132575 to Fukada.
With regard to Claim 1, as best understood, Fukuda teaches an inkjet printing apparatus (P) for printing an aqueous ink [0120] on a fabric (51/59) comprising: 
a printing device (56) for ejecting the aqueous ink [0120] onto the fabric (51/59) [0035]; 
a coating device (62) located downstream of the printing device (56) for applying a cleaning liquid containing no eluate from the fabric (51/59) to the fabric [0037]; and 
a removing device (63) located downstream of the coating device (62) of the cleaning liquid for removing the cleaning liquid [0037].
With regard to Claim 2, as best understood, Fukuda teaches wherein the coating device (62) and the removing device (63)  of the cleaning liquid are installed on the same line (fig. 3).
	With regard to Claim 4, as best understood, Fukuda teaches wherein the aqueous ink contains at least a pigment [0112].
	With regard to Claim 5, as best understood, Fukuda teaches wherein the aqueous ink contains at least a disperse ink [0120].
	With regard to Claim 6, as best understood, Fukuda teaches wherein the coating device of the cleaning liquid is a mist coating device or a spray coating device [0195].
With regard to Claim 11, as best understood, Fukuda teaches wherein the cleaning liquid applied by the coating device of the cleaning liquid contains an additive [0195].
With regard to Claim 12, as best understood, Fukuda teaches wherein a temperature of the cleaning liquid applied by the coating device is controlled [0195].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 3, 7-10 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of Claim 3 is the inclusion of the limitations wherein the coating device for applying a cleaning liquid applies the cleaning liquid to the fabric in a non-contact manner.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 7 is the inclusion of the limitations
wherein the removing device of the cleaning liquid is a suction device, a blade removing device, or an air blow device.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claims 8-9 is the inclusion of the limitations wherein the coating device has a function of controlling a coating amount and a coating region of the cleaning liquid to be coated according to conditions. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for the allowance of Claim 10 is the inclusion of the limitations wherein the coating device and the removing device for the cleaning liquid are installed on both sides of the fabric.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 13 is the inclusion of the limitations wherein the cleaning liquid collected by the removing device is purified and then reused.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016/125869A1 discloses an inkjet ink for printing, inkjet printing method, fabric printed by an inkjet printing method, and inkjet printing system, with which it is possible to: improve the permeability to the reverse surface of a recording medium such as a fabric and the density on the surface of a recording medium such as a fabric, even in high-speed recording; improve the storage stability and discharge stability of an inkjet ink; and improve the drying performance of a recording medium such as a fabric. The aforementioned purpose is achieved by an inkjet ink containing polyalkylene glycol, a dispersed dye, and an anionic dispersing agent, the inkjet ink being characterized in that the weight-average molecular weight of the polyalkylene glycol is 400-1000.
CA2376514A1 discloses a method for producing a digital screen printing blank usable in a screen printing process, directly from digital information in the computer, in an economical fashion. In a preferred embodiment, a screen (28) is provided with a photosensitive layer (38), and a digitally determined image from a compute r is printed on the screen by means of an inkjet printer. Preferably, a flat b ed ink-jet imaging system is used so that the screen can be stretched in a frame and directly placed under the ink-jet head (44). The ink (46) used need not have strong colorant, but functions as a UV mask and thus must contain a UV absorbing pigment. The ink is not absorbed into the photosensitive layer, but remains as an undried image (56) on the surface. The ink must remain wet so that it does not spread and therefore gives a sharp image, and so that the U V absorbent material remains concentrated. The solvent of the ink must be chosen so as to assure that it will not affect the screen. The screen is then irradiated with UV, and the areas which have been printed with ink serve to mask the photosensitive layer from the UV light, while those areas having no ink are exposed so that the photosensitive layer is polymerized by the UV. After the UV irradiation stage, the screen is washed so as to remove the ink and the unpolymerized photosensitive layer. Any liquid that is suitable for washing out the unpolymerized photosensitive layer will also wash away the ink. This leaves the screen with only the polymerized areas of the photosensitive layer that create the blocked areas through which the ink will not pass. Thus, the inventive method provides a digitally imaged screen, directly from a digital image in the computer, which can then be used in any conventional screen printing process.
Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853